Citation Nr: 0003381	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1995.  The issues listed on the title page were 
remanded by the Board of Veterans' Appeals (Board) in April 
1998 to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, for additional 
development.  While the case was in remand status, the issue 
of entitlement to service connection for right little ring 
finger disability was decided in the veteran's favor.  The 
case was returned to the Board in December 1999.




FINDING OF FACT

The veteran's claims for service connection for back and 
bilateral knee disabilities are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for back disability or bilateral 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran did not have any back or knee complaints on his 
December 1985 enlistment medical history report; no 
abnormality of the spine or lower extremities was noted on 
physical examination in December 1985.  The veteran went to 
the emergency room in October 1985 because of back and knee 
injuries incurred in a motor vehicle accident; X-rays of the 
lumbar spine did not show any significant abnormality.  
Muscle strains were diagnosed.  The veteran noted recurrent 
back pain on a July 1991 medical history report; he did not 
have a "trick" or locked knee.  He complained in December 
1991 of a six month history of low back pain.  Physical 
examination revealed pain on palpation; the assessment was 
over exertion syndrome.  The veteran indicated in October 
1992 that he had twisted his left knee one week earlier 
during a PT test; his walking was considered mildly impaired.  
Separate assessments of possible mild sprain and muscle 
strain were made.  It was noted in August 1993 that the 
veteran injured his knees while on field exercises; X-rays of 
the knees were negative for fracture or dislocation.  
Contusions of both knees were diagnosed.  Clinical records 
later in August 1993 reveal that the veteran's left knee was 
normal and his right knee was swollen and bruised; the 
assessment was patellar contusion with ruptured blood vessels 
causing discoloration.  

Continued swelling of the right knee was noted in September 
1993; the assessment was questionable bone cyst secondary to 
perichondrial bruise contusion.  According to a November 1995 
medical assessment, the veteran was unable to kneel for 
prolonged periods due to his right knee injury.  It was also 
noted that the veteran had a history of low back pain, which 
had resolved with chiropractic treatment.  The veteran's 
lower extremities and spine were normal on discharge 
examination in November 1995; a summary of defects and 
diagnoses included past history of severe right knee 
contusion, rarely painful, and past history of lumbar strain.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in September 1997 that he was 
in several motor vehicle accidents in service that resulted 
in back and bilateral knee disabilities, for which he sought 
treatment during service; and that he has not been treated 
for his disabilities since service due to a lack of money.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity 
of symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The evidence shows that the veteran complained of low back 
and bilateral knee disabilities in service, with muscle 
sprain and strain of the back and contusions of the knees 
diagnosed.  However, X-rays of the lumbar spine in October 
1985 and X-rays of the knees in August 1993 did not show any 
significant abnormality.  Moreover, the veteran's spine and 
lower extremities were considered normal on discharge 
examination in November 1995, at which time it was noted that 
the veteran's low back pain had resolved with chiropractic 
treatment and that he had a past history of severe right knee 
contusion.  

The evidence of current knee or back disability is limited to 
the veteran's own statements.  As a lay person he is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Since there is no 
competent evidence of current back or knee disability, the 
veteran's claims for service connection for back and 
bilateral knee disabilities are not well grounded.


ORDER

Service connection for back and bilateral knee disabilities 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

